Citation Nr: 0803943	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  93-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a skin disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

The claim on appeal was initially denied by the Board in a 
January 2004 decision, along with claims for an increased 
evaluation for a right knee disorder and service connection 
for a left knee disorder.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2006, the Board issued a memorandum 
decision affirming the Board's denials as to the claims for 
an increased evaluation for a right knee disorder and service 
connection for a left knee disorder, but setting aside the 
denial and remanding the claim for an increased evaluation 
for a skin disorder.  That particular claim is thus again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In the December 2006 decision, the Court noted the veteran's 
assertion that his February 2003 VA examination was 
inadequate because it failed to provide a thorough 
description of the duration of his itching, and he had argued 
that the Board erred by stating that the VA examination 
showed that he did not have itching.  In this regard, the 
Board notes that 38 C.F.R. § 4.118, Diagnostic Code 7806, in 
its version prior to the 2002 revisions, listed "itching 
constant" as a criterion for a 30 percent disability 
evaluation.  The Court thus found that clarification on VA 
examination is necessary as to whether the veteran's itching 
is "constant, intermittent, periodic, etc.," in order to 
properly assess whether his skin disorder meets the schedular 
requirements for a 30 percent evaluation.  

Upon a further review of the record, the Board also has some 
concerns about the adequacy of notification under the 
Veterans Claims Assistance Act of 2000 (VCAA).  In letters 
issued in May 2001 and May 2002, the veteran was primarily 
notified of the type of evidence needed to substantiate a 
service connection claim, rather than that for an increased 
evaluation claim.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).  Accordingly, the Board finds that a more 
carefully tailored VCAA letter is essential in this case.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records corresponding to medical 
treatment which has been brought to VA's 
attention but are not currently 
associated with the veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA dermatological examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his service-
connected skin disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should provide a description of 
the degree of itching in this case (i.e., 
constant, intermittent, periodic, etc.)  
The examiner should also describe, in 
percentage terms, the portion of both the 
body generally and the exposed areas of 
the body covered by this disorder. Any 
other symptoms reported by the veteran or 
shown on examination should be noted as 
well.  Finally, the examiner should 
describe all current medications used by 
the veteran (i.e., topical medications, 
corticosteroids, or other 
immunosuppressive drugs).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for a skin disorder 
should be readjudicated.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



